 

Case 1:19-mj-00977 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

United States District Co
u
Southern District of Texas |
ED

AO91 (Rev. 12/03) Criminal Complaint Fp f unr AUSA FIL
UNITED STATES DISTRICT COURT SEP 30 2019

 

 

David J. Bradley, Clerk of Court

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

VS.
Case Number: B-19- AN" - mM) .

Karla Karina MEDINA-Lopez
A212 952 779 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about September 28, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)C1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on
September 28, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on 04/21/2017. The defendant was convicted of Reentry of a Removed Alien on 04/20/2017. Record checks
revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

Defendant had $4.00 USD and $200 Mexican pesos at time of apprehension.

Continued on the attached sheet and made a part of this complaint: , IX] No mi

Signature of of Complainant

Hernandez, Duane ead) Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
.

September 30, 2019 at Brownsville/féxas

Date City/State

Ignacio Torteya II] US. Magistrate Judge

 

 

 

Name of Judge Title of Judge Signature of Jygee
